Per Curiam,

— “ This motion is founded on the supposition that the act of February 7th, 1831, relating to docket fees is still in force. That act was repealed in 1843, and was again revived by the third section of an act fixing the time of holding courts in the ninth circuit, in 1846. Acts of 1846, p. 63. The section last named was repealed the next year. Acts of 1847, p. 64. The act of 1846 substantially" re-enacted that of 1831, which had previously gone out of existance. That act being now again repealed, the law upon the subject stands as it did immediately previous to the re-enactment of the act of 1831, in 1846. The motion must therefore be overruled.